Gregory, J.,
dissenting:
I disagree with the conclusion reached. The effect of the majority opinion is that an accused may appear before a justice of the peace, plead guilty in a misdemeanor case and receive a sentence there, and if he thinks he will fare better in the circuit court, he can go there by appeal and take his chances on whether he will receive a lighter sentence than he received before the justice of the peace. An accused should not be permitted to trifle with the court in any such manner. Our laws contemplate that a justice of the peace, upon a plea of guilty in certain cases, has the power to finally determine those cases, thus eliminating the unnecessary additional costs to the Commonwealth made necessary by appeals. The accused is certainly not entitled to “two bites at the cherry.”
The rule applied in Cooper v. Town of Appalachia should be followed here. It is reasonable and just, and in my judgment sustained by excellent reason.
The argument that accused stands a chance of having his jail sentence suspended in the circuit court but has no such chance before a justice of the peace because the justice has no such power is not a valid one. An accused has no right to a suspension of jail sentence in any court. It is granted only as a matter of grace in certain cases by the circuit court, in the exercise of a sound discretion.